       Case 2:17-cv-00954-KG-CG Document 95 Filed 11/20/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL,

               Plaintiff,

v.                                                         CV No. 17-954 KG/CG

MADRON SERVICES, INC., et al.,

               Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on December 3, 2020, at

2:00 p.m. The parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-

9415, follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
